ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Environmental Chemical Corporation         )      ASBCA No. 58871
                                           )
Under Contract No. FA8903-06-D-85 l l      )

APPEARANCES FOR THE APPELLANT:                    R. Dale Holmes, Esq.
                                                  Amy M. Kirby, Esq.
                                                  Justin J. Williams, Esq.
                                                   Cohen Seglias Pallas
                                                     Greenhall & Furman PC
                                                   Philadelphia, PA

                                                  Kevin J. Kelly, Esq.
                                                   Corporate Counsel

APPEARANCES FOR THE GOVERNMENT:                   Lt Col Matthew J. Mulbarger, USAF
                                                   Air Force Chief Trial Attorney
                                                  Anna F. Kurtz, Esq.
                                                  Capt Christopher M. Kovach, USAF
                                                   Trial Attorneys

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 5 October 2015




                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58871, Appeal of Environmental
Chemical Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2